    Case 4:19-cv-00039-MWB-MA Document 50 Filed 04/23/20 Page 1 of 1




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ANTONIO EDWARDS,                                  No. 4:19-CV-00039

           Plaintiff,                             (Judge Brann)

     v.

WARDEN OF LEWISBURG, et al.,

          Defendants.

                                   ORDER

                                APRIL 23, 2020

    In accordance with the accompanying Memorandum Opinion, IT IS

HEREBY ORDERED that:

    1.    Defendants’ motion to dismiss, Doc. 40, is GRANTED;

    2.    Plaintiff’s amended complaint, Doc. 26, is DISMISSED WITHOUT
          PREJUDICE; and

    3.    Plaintiff shall within thirty (30) days from the date of this Order file a
          second amended complaint that addresses the deficiencies identified in
          the Court’s Memorandum Opinion. Failure to comply will be deemed
          abandonment of this action, and Plaintiff’s action will be dismissed and
          closed without further warning.



                                           BY THE COURT:


                                           s/ Matthew W. Brann
                                           Matthew W. Brann
                                           United States District Judge
